January 19, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Sport Tech Enterprises, Inc. on Form S-1/A (No.6) of our audit report, dated May 10, 2011 relating to the accompanying balance sheet as of Marc 31, 2011 and the related statements of operations, stockholders’ deficit, and cash flows from inception (July 28, 2010) through March 31, 2011, which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1/A (No. 6) and this Prospectus. We also consent to the reference to our Firm under the title “Changes in and Disagreements with Accountants on Accounting and Financial Disclosure” in the Registration Statement S-1/A (No. 6) and this Prospectus. De Joya Griffith & Company, LLC /s/ De Joya Griffith & Company, LLC Henderson, NV January 19, 2012
